                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


MARSHA M. HARRIS,

                     Plaintiff,
       v.                                          Civil Action 2:18-cv-288
                                                   Judge George C. Smith
                                                   Magistrate Judge Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                     Defendant.

                          REPORT AND RECOMMENDATION

       Plaintiff, Marsha M. Harris, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Supplemental Security Income (“SSI”) and Disability Insurance Benefits

(“DIB”). For the reasons set forth below, it is RECOMMENDED that the Court OVERRULE

Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.

I.     BACKGROUND

       Plaintiff filed her application for SSI and DIB on November 4, 2014, alleging that she

was disabled beginning January 15, 2014. (Doc. 7, Tr. 221–228, PAGEID #: 264–71). After her

application was denied initially and on reconsideration, the Administrative Law Judge (the

“ALJ”) held the hearing on March 16, 2017. (Tr. 42–77, PAGEID #: 82–117). On August 14,

2017, the ALJ issued a decision denying Plaintiff’s application for benefits.       (Tr. 12–38,

PAGEID #: 52–78). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–3, PAGEID #: 41–43).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on April

3, 2018. (Doc. 1). Plaintiff filed her Statement of Errors (Doc. 10) on September 7, 2018.
Defendant filed an Opposition (Doc. 11) on October 22, 2018, and Plaintiff filed her Reply (Doc.

12) on November 5, 2018. Thus, this matter is now ripe for consideration.

       A.      Relevant Hearing Testimony

       Plaintiff was 47 years old at the time of the hearing. (Tr. 47, PAGEID #: 87). She stated

that she lives alone in a two-story apartment. (Tr. 48, PAGEID #: 88). Plaintiff testified that she

does not have a driver’s license because she is “paranoid about driving.” (Tr. 49, PAGEID #:

89). She reported that she travels by bus or has friends drive her. (Tr. 49–50, PAGEID #: 89–

90).

       Plaintiff also testified as to her educational background. (Tr. 50, PAGEID #: 90). She

indicated that she graduated high school but that she had been in a special education program.

(Id.). According to her, she can read and write “some.” (Id.).

       With respect to her work history, Plaintiff testified that she has not worked since the

onset date of her alleged disability. (Id.). Prior to the onset date, she stated that she had worked

for Zandex Healthcare from 2008 to 2014 as a server and cook in a nursing home and

rehabilitation facility. (Tr. 50–51, PAGEID #: 90–91). She worked as a server for four years

and then as a cook for the remainder of her time there. (Tr. 51–52, PAGEID #: 91–92). As a

cook, she generally worked alone cooking or preparing microwaved meals. (Tr. 52, PAGEID #:

92). Plaintiff testified that she worked a series of short-term jobs prior to her work at Zandex,

none of which constituted substantial gainful activity. (Tr. 53–55, PAGEID #: 93–95).

       Plaintiff told the ALJ that she is unable to do even a sit-down job because of her back

pain. (Tr. 55, PAGEID #: 95). She reported that she recently had back surgery to address the

severe pain she experiences. (Tr. 55–56, PAGEID #: 95–96). Plaintiff further testified that she

had nerve decompression surgery on her left leg. (Tr. 57, PAGEID #: 97). Plaintiff stated that,

prior to the surgery, she was unable to cook or clean because of the severe pain in her left leg.

(Id.). She testified that she could not stand for more than five minutes at a time. (Id.). She


                                                 2
indicated that she had not seen much benefit from the back surgery. (Tr. 58, PAGEID #: 98).

Plaintiff further testified that she has headaches and has been diagnosed with COPD. (Tr. 60–62,

PAGEID #: 100–02).

       Plaintiff then addressed her mental health. (Tr. 63, PAGEID #: 103). She testified that

she has been feeling “more stressed” because she cannot do anything. (Id.). Plaintiff reported

that she is not in therapy and is not taking any medication for her mental health issues. (Id.).

According to her, she had previously taken medication for her mental health issues, but they put

her in “a zombie mood” and made her feel “more depressed.” (Id.).

       Turning to her activities of daily living, Plaintiff reported that she lives independently in

her apartment, but requires help from others. (Tr. 64, PAGEID #: 104). According to her, she

spends most days in bed, and her ex comes over to cook, do the dishes, and take out the trash.

(Tr. 64–65, PAGEID #: 104–05). However, Plaintiff reported being able to shop on her own.

(Tr. 64, PAGEID #: 104). She testified that she does not have a social life because she does not

“feel the interest in it.” (Tr. 66, PAGEID #: 106).

       Vocational Expert Dr. John Finch (the “VE”) testified as an impartial witness. (Tr. 71–

75, PAGEID #: 111–15). The ALJ asked the VE a series of hypotheticals:

       I’d like you to initially consider a hypothetical individual who can perform a
       range of light work as that’s defined in our regulations in the DOT. This
       individual can occasionally climb ramps and stairs, stoop, kneel, crouch, and
       crawl, can occasionally push, pull, or operate foot controls with the left lower
       extremity can never climb ladders, ropes, or scaffolds, cannot work around
       hazards such as unprotected heights or exposure to moving mechanical parts,
       cannot work in atmospheric conditions, temperature extremes, or humidity. This
       individual can perform simple routine tasks at an average pace, but cannot
       perform jobs with strict time or product demands, can interact occasionally with
       coworkers and supervisors, but work tasks should be capable of being performed
       independently without teamwork or tandem work and should not require any
       interactions with the public. This individual can adapt to occasional changes in
       work duties that are explained. Can this hypothetical individual do the past work?

(Tr. 72–73, PAGEID #: 112–13). The VE opined that the hypothetical individual could not

perform any past work but that individual could work as a mail clerk, hand packager, or garment

                                                 3
folder. (Tr. 73, PAGEID #: 113).

       Continuing, the ALJ followed-up with a revised hypothetical:

       I’d like you to consider generally the same non-exertionals, except with these
       changes. Exertionally this individual is limited to the sedentary range of work as
       that’s defined in our program. In addition this individual can stand, walk, or
       climb ramps and stairs for only ten minutes at one time up to two hours in a
       workday. Otherwise the non-exertionals remain the same. Can this hypothetical
       individual do the past work?

(Tr. 73–74, PAGEID #: 113–14). The VE opined that the hypothetical individual could not

perform any past work, but that individual could work as a sorter, inspector, or machine tender.

(Tr. 74, PAGEID #: 114).

       The ALJ placed additional limitations on the hypothetical individual, asking the VE, “If

the hypothetical individual were off-task 15% of the workday due to their pain or other

symptoms, would there be any competitive unskilled work available?” (Id.). The VE found that

no competitive unskilled work would be available to an individual with these restrictions. (Id.).

Further, the VE concluded that no competitive work would be available for the hypothetical

individual if they were absent two days a month on a consistent basis. (Id.).

       B.      Relevant Medical Background

       Plaintiff’s arguments concern her mental impairments only, and the Court thus examines

the relevant medical evidence pertaining to the same.

               1. Treatment Notes

       On January 30, 2013, Plaintiff completed a mental health assessment at Six County, Inc.

(“Six County”). (Tr. 410–17, PAGEID #: 455–62). Plaintiff reported feeling stressed and

overwhelmed. (Id.). On a scale of 1-10, she rated the severity of her stress as a ten. (Id.).

Plaintiff’s mental health history indicated that she had previously been treated for depression by

her family doctor and Six County. (Tr. 412, PAGEID #: 457). Plaintiff stated that she did not


                                                4
feel depressed. (Id.). Further, she reported no history of hospitalization for psychiatric issues.

(Id.).

         In conducting Plaintiff’s mental status exam, staff at Six County observed that Plaintiff’s

appearance, affect and mood, and intellectual functioning were “not remarkable.” (Tr. 413,

PAGEID #: 458). Although they found that Plaintiff’s insight into her behavioral health issues

was limited, they noted that her judgment and memory were not impaired.               (Tr. 413–14,

PAGEID #: 458–59).          Staff diagnosed Plaintiff with Generalized Anxiety Disorder and

Personality Disorder NOS and recommended medication evaluation and management, among

other services. (Tr. 416–17, PAGEID #: 461–62).

         After her initial mental health assessment at Six County, Plaintiff returned twice for

medication management services. (Tr. 418–25, PAGEID #: 463–70). At both visits, Plaintiff

reported that she was experiencing significant stress and anxiety. (Id.). In February 2013,

Bethany Reiner, CNP, prescribed Trazodone and Cymbalta to address Plaintiff’s anxiety and

insomnia. (Tr. 420–21, PAGEID #: 465–66). At her next appointment in March 2013, Plaintiff

reported that she stopped taking her medications because of their side effects and because they

were ineffective.    (Tr. 422–23, PAGEID #: 467–68).         On December 4, 2013, Six County

terminated Plaintiff from its medication management program for unexplained reasons, noting

that Plaintiff had not improved. (Tr. 426–29, PAGEID #: 471–74).

         Plaintiff apparently reinitiated mental health treatment at Six County in 2015. (See Tr.

774–82, PAGEID #: 820–28; Tr. 825–44, PAGEID #: 871–90). Those treatment notes reflected

a new round of treatment for Plaintiff’s anxiety and stress. (See id.).

                2. SSA Psychological Evaluation

         On December 17, 2017, Steven Meyer, Ph.D. conducted a psychological evaluation



                                                  5
relating to Plaintiff’s claim for mental disability benefits. (Tr. 599–605, PAGEID #: 644–50).

Plaintiff reported that she had attended outpatient counseling many years ago and had never been

administered psychological testing. (Tr. 600, PAGEID #: 645). She further indicated that she

had never attempted suicide or had a nervous breakdown. (Id.). Although she had previously

been prescribed psychotropic medication, Plaintiff reported that it had not been effective. (Id.).

       With respect to her activities of daily living, Plaintiff reported that she had coffee and

watched television for most of the day. (Tr. 601, PAGEID #: 646). She stated that she was able

to clean, cook, and shop as needed. (Id.). Plaintiff reported visiting with her mom and children

every day. (Id.). Outside of family, Plaintiff indicated she did not have a social life. (Id.). She

represented that she had never had a driver’s license. (Id.).

       Dr. Meyer noted that Plaintiff’s appearance was clean, but unkempt. (Id.). He observed

that she was “a little down and mildly jumpy and impulsive,” but that her eye contact, tone, and

expressiveness were normal. (Id.). Describing her affect and mood, Dr. Meyer indicated that her

“affect was reactive and her prevailing mood was mildly dysphoric, anxious, and irritable.”

(Id.). Plaintiff reported being depressed and anxious sometimes as a result of her physical

impairments and their impact on her quality of life. (Id.).

       Dr. Meyer found that Plaintiff was “alert, clear, and oriented to person, place, time, and

situation,” but that “[h]er short-term memory abilities were below average.” (Id.). He further

concluded that Plaintiff “showed limited insight into her psychological problems and need for

treatment.”   (Tr. 602, PAGEID #: 647).          Plaintiff stated that she was not able to live

independently because of her physical impairments. (Id.). In an evaluation of her intellectual

abilities, Plaintiff scored a full scale IQ of 63, which placed “her in the mentally deficient range

of intellectual functioning.” (Id.). Dr. Meyer observed that, although Plaintiff’s score “fell in the



                                                 6
mentally deficient range, . . . on presentation and given her history of functioning and her

reported ADLs, she seems to be at least in the borderline range.” (Id.). Further, he noted,

Plaintiff’s “scores may underestimate her abilities somewhat secondary to somatic concerns and

discomfort, along with psychological distress.” (Id.). Dr. Meyer ultimately diagnosed Plaintiff

with Anxiety Disorder with Depression and Anxiety and Learning Disorder, by history. (Id.).

       He then completed a functional assessment of Plaintiff. (Tr. 603, PAGEID #: 648). Dr.

Meyer found that Plaintiff had the cognitive capacity to understand, remember, and carry out

simple and moderately complex instructions and tasks with oral and hands on assistance and

supervision as needed. (Id.). With respect to Plaintiff’s abilities and limitations in maintaining

attention and concentration and in maintaining persistence and pace to perform simple and

multistep tasks, Dr. Meyer opined that Plaintiff “could perform in a setting without strict

production requirements, and with assistance as needed at times of learning and performing new

tasks.” (Id.). However, Dr. Meyer further concluded that “[m]ultistep tasks, or tasks that

increase her expectation of sustained performance or strict pace requirements would likely

increase her psychological distress and somatic concerns.” (Id.). Turning to Plaintiff’s abilities

and limitation in responding appropriately to supervision and coworkers in a work setting, Dr.

Meyer noted that Plaintiff historically “has had problems getting along with people including

supervisors.” (Id.). He concluded that Plaintiff “is expected to be able to perform only in a non-

public position, with at most intermittent/occasional contact with coworkers and supervisors.”

(Id.). Finally, Dr. Meyer addressed Plaintiff’s abilities and limitation in responding appropriately

to work pressures in a work setting. (Id.). He determined that she could meet the demand of a

low stress setting only, for work with in any physical conditions, and with additional assistance

available as needed at times of change in routine.” (Id.).



                                                 7
               3. State Agency Psychological Consultants

       Bruce Douglass, Ph.D. completed a mental residual functional capacity assessment of

Plaintiff. (Tr. 87–89, PAGEID #: 128–30). He found that Plaintiff was “[c]apable of simple and

repetitive work tasks with 1–2 steps,” “[c]apable of work that does not require strict

time/production quotas,” “[c]apable of work that is in non-public setting and requires only

occasional and intermittent interactions,” and “[c]apable of work in a static setting with few

changes in routine.” (Id.). In summary, Dr. Douglass opined that Plaintiff “retains the capacity

to perform routine, 2-step tasks on a sustained basis.” (Tr. 89, PAGEID #: 130).

       On reconsideration, Karen Terry, Ph.D. completed a mental residual functional capacity

assessment of Plaintiff.    (Tr. 116–17, PAGEID #: 157–58).           She found that Plaintiff was

“[c]apable of simple and repetitive work tasks with 1–3 steps,” “[c]apable of work that does not

require strict time/production quotas,” and “[c]apable of work that is in non-public setting and

requires only occasional and intermittent interactions.” (Id.). With respect to Plaintiff’s adaption

capacities and/or limitations, Dr. Terry found that Plaintiff retained:

       the ability to perform routine job duties that remain static and are performed in a
       very structured, stable, predictable work setting doesn’t undergo frequent
       changes; any necessary changes need to occur infrequently and be adequately and
       easily explained to her ahead of time at any time requested when learning novel
       tasks.

(Tr. 117, PAGEID #: 158).

       C.      The ALJ’s Decision

       The ALJ found that Plaintiff had not engaged in substantial gainful activity since January

15, 2014, the alleged onset date. (Tr. 17, PAGEID #: 57). The ALJ determined that Plaintiff

suffered from the following severe impairments:           peripheral vascular disease; peripheral

neuropathy; migraine headaches; chronic obstructive pulmonary disease; degenerative joint

disease of the left knee; lumbar/thoracic scoliosis; degenerative disc disease of the lumbar and

                                                  8
cervical spine; depressive disorder; anxiety disorder; personality disorder; and learning disorder.

(Tr. 17–18, PAGEID #: 57–58). The ALJ, however, found that none of Plaintiff’s impairments,

either singly or in combination, met or medically equaled a listed impairment. (Tr. 18–21,

PAGEID #: 58–61).

        Relevant here, the ALJ concluded that Plaintiff’s mental symptomatology did not result

in at least two limitations or one extreme limitation in the areas of activities of daily living, social

functioning, concentration/persistence/pace, or episodes of decompensation as required in

“paragraph B” in 12.00 of the Listing of Impairments. (Tr. 19–21, PAGEID #: 59–61). Rather,

the ALJ found Plaintiff had moderate limitations in her ability to understand, remember, or apply

information; moderate difficulties interacting with others; moderate limitations with regard to

concentrating, persisting, or maintaining pace; and moderate limitations in her ability to adapt or

manage herself. (Tr. 19–20, PAGEID #: 59–60). Thus, the ALJ held that Plaintiff did not satisfy

the “paragraph B” criteria. (Tr. 20, PAGEID #: 60). Similarly, the ALJ concluded that Plaintiff

did not satisfy the “paragraph C” criteria or “paragraph A” criteria of listing 12.05. (Tr. 20–21,

PAGEID #: 60–61).

        The ALJ then reviewed the relevant medical evidence, (Tr. 21–28, PAGEID #: 61–68),

and addressed Plaintiff’s RFC:

        [T]he claimant has the residual functional capacity to perform light work . . .
        except: she can occasionally climb ramps and stairs, stoop, kneel, crouch, and
        crawl; she can occasionally push and pull and use foot controls with the left lower
        extremity; she can never climb ladders, ropes, and scaffolds; she cannot work
        around hazards such as unprotected heights or exposure to moving mechanical
        parts; she cannot work in atmospheric conditions, temperature extremes, or
        humidity; she can perform simple routine tasks at an average pace but cannot
        perform jobs with strict time or production demands; she can interact occasionally
        with coworkers and supervisors but work tasks should be capable of being
        performed independently without teamwork or tandem work and should not
        require interaction with the public; she can adapt to occasional changes and work
        duties that are explained.

(Tr. 21, PAGEID #: 61).


                                                   9
       In so finding, the ALJ recognized Plaintiff’s impairments “could reasonably be expected

to produce at least some of” her symptoms. (Tr. 22, PAGEID #: 62). However, the ALJ

concluded that Plaintiff’s statements “concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other evidence in the

record.” (Id.). The ALJ reviewed the record concerning Plaintiff’s mental impairments. (Tr.

25–26, PAGEID #: 65–66).         She observed that the record reflected limited treatment for

Plaintiff’s mental impairments and “that the psychiatric portion of her physical exams revealed

that the claimant consistently had normal findings with her mood, affect, and behavior . . . .”

(Id.). Reviewing the opinion evidence of Drs. Meyer, Douglass, and Terry, the ALJ concluded

that their opinions were entitled to significant weight with certain limited exceptions. (Tr. 27–

28, PAGEID #: 67–68).

       The ALJ subsequently concluded that Plaintiff could perform a number of jobs that

existed in significant numbers in the national economy, including mail clerk, hand packager, and

garment folder. (Tr. 30–31, PAGEID #: 70–71). Therefore, the ALJ found that Plaintiff had not

been under a disability since the alleged onset date. (Tr. 31, PAGEID #: 71).

II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The



                                                10
Commissioner’s findings of fact must also be based upon the record as a whole. Harris v.

Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To this end, the Court must “take into account

whatever in the record fairly detracts from [the] weight” of the Commissioner’s decision.

Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL 4881574, at *2 (S.D. Ohio Aug. 17,

2015).

III.     DISCUSSION

         Plaintiff contends that the ALJ’s decision should be reversed because the ALJ assigned

significant weight to the opinions of the state agency psychologists and Dr. Meyer but failed to

properly account for all of the mental health limitations proposed by them. (Doc. 10 at 6–10).

Specifically, Plaintiff argues that the ALJ failed to account for her need for: “a structured, stable,

and predictable environment”; “only repetitive work tasks”; “intermittent contact”; and

assistance and supervision as described by Dr. Meyer. (Id. at 7–9).

         “Because State agency medical and psychological consultants and other program

physicians and psychologists are experts in the Social Security disability programs,” ALJs are

required “to consider their findings of fact about the nature and severity of an individual’s

impairment(s) as opinions of nonexamining physicians and psychologists.” SSR 96-6P, 1996

WL 374180, at *2 (S.S.A. July 2, 1996). ALJs “are not bound by findings made by State agency

or other program physicians and psychologists, but they may not ignore these opinions and must

explain the weight given to the opinions in their decisions.” Id.

         “Even where an ALJ provides ‘great weight’ to an opinion, there is no requirement that

an ALJ adopt a state agency psychologist’s opinions verbatim; nor is the ALJ required to adopt

the state agency psychologist’s limitations wholesale.” Reeves v. Comm’r, 618 F. App’x 267,

275 (6th Cir. 2015) (citing Harris v. Comm’r of Soc. Sec. Admin., No. 1:13–CV–00260, 2014



                                                 11
WL 346287, at *11 (N.D. Ohio Jan. 30, 2014)). Ultimately, RFC assessments are an issue

“reserved to the Commissioner in 20 CFR 404.1527(e) and 416.927(e).” SSR 96-6P, 1996 WL

374180, at *3 (S.S.A. July 2, 1996).

       The Court finds no error in the ALJ’s RFC assessment. Addressing Plaintiff’s mental

impairments as part of the RFC analysis, the ALJ concluded that Plaintiff:

       can perform simple routine tasks at an average pace but cannot perform jobs with
       strict time or production demands; she can interact occasionally with coworkers
       and supervisors but work tasks should be capable of being performed
       independently without teamwork or tandem work and should not require
       interaction with the public; she can adapt to occasional changes and work duties
       that are explained.

(Tr. 21, PAGEID #: 61). First, this assessment is consistent with Dr. Terry’s finding that

Plaintiff could perform work in “structured, stable, and predictable environment,” (Doc. 10 at 7).

The ALJ limited Plaintiff to “simple routine tasks,” which are inherently structured, stable and

predictable. Further, by limiting Plaintiff to jobs with no “strict time or production demands,”

the ALJ ensured that Plaintiff could work at a stable and predictable pace. Finally, a job with

only “occasional changes” and “work duties that are explained” is another way of saying that

Plaintiff needed a stable and predictable work environment.

       Second, the ALJ’s RFC assessment is consistent with Dr. Terry’s finding that Plaintiff

could only perform “repetitive work tasks” with “intermittent contact,” (id. at 8–9). As noted

above, the ALJ limited Plaintiff to “simple routine tasks” with occasional contact with coworkers

and supervisors and no interaction with the public. “Routine” and “repetitive” are synonyms.1




       1
         The Merriam-Webster Dictionary defines the adjective “routine” as “of a commonplace
or    repetitious   character.”           Merriam-Webster    Online,    https://www.merriam-
webster.com/dictionary/routine (last visited Nov. 19, 2018).


                                               12
So too are “occasional” and “intermittent.”2 The ALJ’s use of synonyms in her RFC assessment

was not erroneous. See Reeves, 618 F. App’x at 275 (“Even where an ALJ provides ‘great

weight’ to an opinion, there is no requirement that an ALJ adopt a state agency psychologist’s

opinions verbatim.” (citing Harris, 2014 WL 346287, at *11)).

       Finally, the ALJ’s RFC analysis was consistent with Dr. Meyer’s findings regarding the

assistance and supervision Plaintiff would require. Plaintiff argues to the contrary:

       Dr. Meyer opined that Ms. Harris required both oral and hands on assistance and
       supervision as needed. He also opined that Ms. Harris needed assistance as
       needed at times of learning and performing new tasks. Finally, Dr. Meyer opined
       that Ms. Harris would need assistance available as needed at times of change in
       routine. While the ALJ did include a limitation that any changes need to be
       explained, that is far less restrictive than the need for assistance that is opined by
       Dr. Meyer. More importantly, there is no discussion by the ALJ as to why these
       express limitations were completely overlooked by the ALJ.

(Doc. 10 at 9 (internal citations omitted)).   But in her hearing decision, the ALJ addressed a

similar argument from Plaintiff’s counsel at the time:

       Mr. Graham argued that consultative examiner Dr. Meyer’s opinion supports a
       finding of disability because he stated that the claimant needs “oral and hands on
       assistance and supervision as needed” to complete her work. However, this
       statement does not mean that the claimant needs constant supervision or help to
       complete tasks. It just means that the claimant will at times require supervision
       and help to complete her job, which is true for almost any employee. I also note
       that the claimant was able to follow simple instructions on exam with no
       difficulty and did not report any history of problems in her past work. She has
       past skilled work, as noted below. Dr. Meyer opined that she would be able to
       carry out simple and moderately complex tasks with oral and hands on assistance
       as needed, and with assistance “as needed” at times of learning new tasks or
       changes in routine. I limited the claimant to performing simple routine tasks.
       This eliminates moderately complex work and also greatly limits the occasion to


       2
            The Merriam-Webster Dictionary defines the adjective “occasional,” in part, as
“encountered, occurring, appearing, or taken at irregular or infrequent intervals.” Merriam-
Webster Online, https://www.merriam-webster.com/dictionary/occasional (last visited Nov. 19,
2018). Compare that definition with “intermittent,” which is defined as “coming and going at
intervals.” Merriam-Webster Online, https://www.merriam-webster.com/dictionary/intermittent
(last visited Nov. 19, 2018). The Merriam-Webster Dictionary explicitly identifies “occasional”
and “intermittent” as synonyms. See id.
                                                13
        adapt to change or learn new tasks. I also adopted an express limit on adapting to
        changes. Combined, these limits adequately accommodate the claimant’s mental
        health deficits, particularly in view of her many normal presentations and her
        limited treatment after her alleged onset date.

(Tr. 28, PAGEID #: 68).

        The ALJ’s explanation provides a logical bridge between the record and her RFC

assessment. As demonstrated above, far from overlooking the limitations recommended by Dr.

Meyer, the ALJ acknowledged them and incorporated them into her RFC analysis. The ALJ did

not err as a result.

IV.     CONCLUSION

        For the foregoing reasons, it is RECOMMENDED that the Court OVERRULE

Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.

V.      PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed finding or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the Report or specific proposed findings or recommendations

to which objection is made. Upon proper objection, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

                                               14
of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: December 4, 2018                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               15
